Chief Justice Mercur
delivered the opinion of the court, January 7th 1884.
This case originated before a justice of the peace, under section 20 of the Act of 20th March 1810, entitled an Act to amend and consolidate with its supplements the Act entitled “ An Act for the recovery of debts and demands not exceeding one hundred dollars before a justice of the peace and for the election of constables, and for other purposes.” Section 1 of the Act prescribes the general jurisdiction of justices of the peace in civil cases, and declares certain classes of cases to be excepted therefrom. Section 20 declares that “ the powers of justices of the peace shall extend to all cases of rent not exceeding one hundred dollars, so far as to compel the landlord to defalcate or set off the just account of the tenant out of the same; but the landlord may waive further proceedings before the justice, and pursue the method of distress in the usual manner for the balance so settled ; but if any landlord shall bo convicted after such waiver, in any court of record, of distraining for, and selling more than the amount of such balance, and of detaining the surplus in his hands, he shall forfeit to the tenant four times the amount of the sum detained : provided that no appeal shall lie in the case of rent, but the remedy by replevin shall remain as heretofore.”
The language of this section is indefinite and obscure. Yery little aid is given in its construction by the adjudged cases. A previous Act, almost in the same language, was before this court for consideration, in Sheed v. Wartman, 4 Yeates 237, *517and tlie court was equally divided in their opinions as to the effect of the proceeding before the justice. This section of the Act of 1810 was before this court, to determine the effect of the justice’s decision, in Kessler v. McConachy, 1 Rawle 435. The action was replevin. The court held, by three to two, that the record of the justice, who had decided that no rent was due to the landlord, was admissible as prima facie evidence of the fact of no rent in arrear.
The section does not direct the justice to enter any judgment, nor does it authorize him to issue any process to enforce his decision. We must ascertain the meaning of the language used from the apparent purpose and spirit of the section. Certain portions of it are reasonably clear. Thus, if a landlord has a claim for rent not exceeding one hundred dollars, which he is about to proceed to collect by distress, and the tenant has a just account against his landlord, not exceeding the amount of rent due, the tenant may, by a proceeding before a justice, procure a decision as to the just amount of his account that his landlord should apply on the rent in arrear. When the justice has so decided, then the statute declares, the landlord may waive further proceedings before the justice, and pursue the method of distress. If it is optional with the landlord to waive further proceedings, it follows that he may elect not to waive them. If, then, he decides to pursue the proceedings further, he cannot do it otherwise than by an appeal from the decision of the justice. To hold otherwise, would be to declare that the section gave him aright without providing any means for asserting it. His right of appeal is therefore necessarily implied. The rights and privileges granted to the landlord, and the obligations and forfeitures imposed on him having been stated, the provisions contained in the proviso appear applicable to the tenant only. The reserved right of the remedy by replevin clearly applies to him only; and, connected as the language is, with a denial of the right of appeal in the case of rent, it manifestly refers to the same person. The main purpose of this limited and restricted jurisdiction, was not to submit to the justice to find how much rent was in arrear to the landlord ; but what amount of the tenant’s account should be deducted from, or set off against, the rent. In case of a failure to sustain his claim before the justice, the law gave him no right of appeal from that decision ; but still left open to him the right to pursue his remedy by replevin as heretofore. Conceding that the decision of the justice, unappealed from, may be considered prima facie evidence of the facts by him found, yet as to this we now express no opinion, nevertheless, that concession does not change the construction we put on the language giving the landlord aright of appeal. It follows, the learned judge com*518mitted no error in refusing to dismiss the appeal of the defendants in error.
Judgment affirmed.